Citation Nr: 1207030	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2011, the Veteran cancelled his hearing request.  


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability that is the result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

In this case, the Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to extremely loud noise as a track vehicle mechanic.  Specifically, as reflected in his substantive appeal, he contends that, as a track vehicle mechanic, he was exposed to very loud noise, particularly engine noise, while repairing generators, jeeps, tanks, and trucks, and that he was not provided hearing protection during this time.

The Veteran's DD Form 214 (Report of Separation From Active Duty) reflects that the Veteran's military specialty was as a track vehicle mechanic.  Thus, the Board finds the Veteran's assertions of noise exposure in service to be credible.

Service treatment records reflect no complaints of, or treatment for, any hearing loss of either ear.  They further reflect that, on his induction into service in July 1976, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
10
5
10
LEFT
10
10
15
10

Audiometric testing noted in the report of the Veteran's July 1979 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
0
25
LEFT
5
5
5
10
15

At the time of the July 1979 separation examination, the Veteran reported that he had never had any hearing loss.

The record reflects no documented treatment for any hearing loss prior to the Veteran's May 2008 claim for service connection.

The Veteran was afforded a VA audiological examination in February 2010.  At the time of the examination, the Veteran reported in-service noise exposure to heavy equipment as a track vehicle mechanic, and denied noise exposure following service.  The Veteran also reported that tinnitus began while he was in service.  Audiometric testing noted in the report of that examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
30
35
45
LEFT
15
15
15
40
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss, but opined that such hearing loss was not likely related to the Veteran's active duty noise exposure.  The examiner based this opinion on the finding that the Veteran had normal hearing at the time of his separation examination, although a significant threshold shift at 4,000 Hertz was noted.  However, the examiner opined that the Veteran's tinnitus was at least as likely as not the result of active duty noise exposure, based on the noise exposure information supplied by the Veteran, and the Veteran's report that the onset of tinnitus was while on active duty. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  The audiological results of the February 2010 VA examination show that the Veteran has a current hearing loss disability in each ear for VA purposes under 38 C.F.R. § 3.385.  Also, as noted above, the Board concedes that the Veteran was exposed to loud noise in service as a track vehicle mechanic.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss is related to such in-service noise exposure.

The Board notes that the Veteran's July 1979 VA separation examination does not reflect that the Veteran had a hearing loss disorder at the time of his separation from service, even though there was a significant threshold shift at 4,000 Hertz in the right ear from the time of the July 1976 examination to that of the July 1979 examination.  However, service connection for a current hearing disability, where hearing was within normal limits on audiometric testing at separation from service, is not precluded.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Service connection for a current hearing disability may nonetheless be established by evidence demonstrating that the current disability is causally related to service.  Id. at 160.  

The Veteran's tinnitus was medically linked to his in-service noise exposure by the September 2010 VA audiologist.  Therefore, the medical evidence reflects that noise exposure to which the Veteran was exposed was of a sufficient level and amount to result in a current tinnitus disability.  Furthermore, the record reflects that there was a significant threshold shift at 4,000 Hertz in the right ear from the time of the July 1976 examination to that of the July 1979 examination, and that the Veteran has stated that he was not exposed to loud noise following his period of service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his in-service noise exposure, to which the medical evidence links his current tinnitus disability, is also medically linked to his current sensorineural hearing loss.

The Board notes that, at the time of the Veteran's separation from service in July 1979, he reported that he did not have any history of hearing loss, even though audiometric testing revealed a significant threshold shift at 4,000 Hertz in the right ear at that time.  In this regard, the Veteran's hearing has clearly worsened since his separation from service in July 1979, as reflected in the February 2010 audiological evaluation results.  However, the Board finds that the mere fact that the Veteran did not notice or report hearing loss problems at the time of his separation from service does not preclude service connection in this case, where the Veteran was exposed to loud noise in service that resulted in current tinnitus, audiometric testing revealed a significant threshold shift at 4,000 Hertz in the right ear at separation from service, and his hearing worsened between his July 1979 separation examination and the present.  

Furthermore, the Board notes the February 2010 VA audiologist's opinion that the Veteran's hearing loss was not likely related to his active duty noise exposure.  The only explanation that the examiner provided for this opinion was that the Veteran's level of hearing at the time of separation was normal.  However, as noted above, the fact that the Veteran's hearing was within normal limits on audiometric testing at separation from service does not, by itself, preclude service connection, and the VA examiner gave no clear explanation as to why such audiological results at separation demonstrate that the Veteran's current hearing loss disability is unlikely to be related to in-service noise exposure.  This is particularly relevant considering that the VA examiner, in the same report, stated that the Veteran's current tinnitus disability was related to in-service noise exposure; the examiner did not provide an explanation as to why current tinnitus would be related to in-service noise exposure, but not current hearing loss.  This lack of explanation is also particularly relevant in light of the examiner's acknowledgment of significant in-service noise exposure, and Veteran's report of having had no significant noise exposure after service.  Furthermore, the examiner also did not explain whether or not the significant threshold shift at 4,000 Hertz in the right ear from the time of the July 1976 examination to that of the July 1979 examination reflected noise-induced hearing loss, or how this might relate to the Veteran's current hearing loss disability.

In light of the above, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability is the result of in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


